DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.		Claims 22-24, 28, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chae et al. (US 2021/0051594).
Regarding claim 22, Chae teaches for wireless communications at a base station (Fig. 1 and pages 3, paragraphs 44 – 52). Chae teaches that transmitting an indication of a power control configuration indicating one or more power control parameters for an uplink feedback message associated with a multicast message for a group of user equipment (UEs) (abstract, Fig. 20, 21, and pages 24, paragraphs 235 – pages 25, paragraphs 243, where teaches transmitting configuration message indication for power 
Regarding claim 23, Chae teaches that the power control configuration comprises a weighting factor of the one or more power control parameters for a transmit power, the method further comprising transmitting an indication of the weighting factor of the one or more power control parameters for the transmit power (abstract, Fig. 13, 15, pages 17, paragraphs 185 – 187, and pages 24, paragraphs 235 – pages 25, paragraphs 243, where teaches transmitting configuration message indication of weight factor of the one or more power control parameters for power control parameter set for feedback message associated with multicast message). 
Regarding claim 24, Chae teaches that receiving, from at least one UE of the group of UEs, a report comprising a channel quality indication for the at least one UE (pages 6, paragraphs 90, Fig. 5, 11, pages 14, paragraphs 164 – 169, and pages 18, paragraphs 197 – pages 19, paragraphs 202), and determining the weighting factor from a set of weighting factors for the transmit power for the at least one UE based at least in 
Regarding claim 28, Chae teaches that transmitting an indication of a zone of a plurality of multicast zones to at least one UE of the group of UEs (pages 11, paragraphs 141 – pages 12, paragraph 155, Fig. 11, 12, 17, and pages 18, paragraphs 197 – pages 19, paragraphs 202), wherein each of the plurality of multicast zones is associated with one or more of a respective location, a respective beam, a respective sector, a respective angle, a respective distance, a respective channel quality parameter, or a respective transmission configuration indicator state (pages 11, paragraphs 141 – pages 12, paragraph 155, Fig. 11, 12, 17, pages 14, paragraphs 163 – 169, and pages 18, paragraphs 197 – pages 19, paragraphs 202), wherein transmitting the indication of the power control configuration comprises transmitting the indication of the zone (pages 11, paragraphs 141 – pages 12, paragraph 155, Fig. 11, 12, 17, and pages 18, paragraphs 197 – pages 19, paragraphs 202). 
Regarding claim 30, Chae teaches all the limitation as discussed in claim 22.


Allowable Subject Matter
3.		Claims 1 – 21 and 29 are allowed. 
Claims 1 – 21 and 29 are allowable over the prior art of record because a search does not detect the combined claimed elements as set forth in the claims 1 – 21 and 29. 
As recited in independent claims 1 and 29, none of the prior art of record teaches or fairly suggests that for wireless communications comprises a base station 

4.		Claims 25 – 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose the limitation “the one or more power control parameters further include a transmit power threshold associated with activation of uplink power control, the transmit power threshold corresponding to a maximum power capability of the UE, the method further comprising transmitting an indication of the transmit power threshold of the one or more power control parameters, and transmitting an indication of the probability factor or the probability threshold of the one 

Conclusion

		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stojanovski (US 2021/0127351) discloses Paging Cause Determination for Inactive Device in the 5G System.
Fehrenbach et al. (US 2020/0092685) discloses UE Groups, UE Group Manager UEs and UE Group Member UEs.
BAEK et al. (US 2020/0029297) discloses Method for Communication in System in Which 4G and 5G Coexist and Device Therefor.

Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
February 11, 2022

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649